Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                  September 09, 2014

The Court of Appeals hereby passes the following order:

A14A2257. DARIUS CULVER v. THE STATE.

      Darius Culver was found guilty of two counts of first degree forgery and two
counts of burglary by deception. We affirmed his convictions on appeal. See Culver
v. State, 314 Ga. App. 492 (724 SE2d 485) (2012). Culver subsequently filed a pro
se motion to set aside the conviction and sentence, arguing that his accusation was
unlawful and void. The trial court denied the motion, and Culver appeals.
      Despite its caption, Culver’s motion to set aside is, in substance, an effort to
vacate his conviction and sentence. As the Supreme Court has made clear, however,
a post-conviction motion seeking to vacate an allegedly void criminal conviction is
not one of the established procedures for challenging the validity of a judgment in a
criminal case, and an appeal from the trial court’s ruling on such a petition should be
dismissed. See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper v. State,
286 Ga. 216, 218 (1) (686 SE2d 786) (2009). While a direct appeal may lie from an
order denying or dismissing a motion to correct a void sentence, this is true only if
the defendant raises a colorable claim that the sentence is, in fact, void or illegal. See
Harper, supra at n.1; Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009).
And a sentence is void only when the trial court imposes punishment that the law
does not allow. Jordan v. State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002).
      Here, Culver’s arguments regarding the allegedly flawed accusation challenge
the validity of his convictions and are not proper grounds for a motion to vacate. See
Grogan v. State, 297 Ga. App. 251, 253 (676 SE2d 764) (2009). In addition, Culver
did not assert a colorable void sentence claim. The record shows that Culver was
convicted of two counts of first degree forgery and two counts of burglary by
deception, so the judge was authorized to sentence Culver to 10 years to run
concurrently on the forgery counts and merge the theft by deception counts into the
forgery counts. OCGA § 16-9-2 (a); 17-10-7 (a) & (c). Accordingly, this appeal is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                       09/09/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.